Citation Nr: 0212288	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  99-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 20 percent disabling, from an initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1999 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The service-connected lumbar strain is manifested by 
chronic back pain and severe limitation of motion.


CONCLUSION OF LAW

1.  The schedular criteria for a rating of 40 percent, and no 
higher, for lumbar strain are met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4 § 4.71a, Diagnostic 
Codes 5295-5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1999, the veteran was granted service connection for 
lumbar strain and a 20 percent rating was assigned under 
Diagnostic Codes 5295-5292, effective from October 14, 1998.

The veteran contends that his service-connected back 
disability is more severe than currently evaluated, and that 
a higher rating should be assigned.  After a review of the 
evidence, the Board finds that the evidence supports a rating 
of 40 percent, and no higher, on the basis of severe 
limitation of motion of the lumbar segment of the spine.

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's lumbar strain.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) noted a distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection. In this claim, the RO granted the veteran 
service connection and assigned a 20 percent rating for his 
lumbar strain, effective from the date of the claim on 
October 14, 1998.  The veteran filed a timely appeal to the 
RO's initial.  Therefore, the Board will evaluate the level 
of impairment due to the disability throughout the entire 
time of the claim as well as consider the possibility of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  

I.  Increased Rating for Lumbar Strain

The veteran's service-connected lumbar strain is currently 
rated as 20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 
5295-5292. 

Lumbosacral strain is assigned a disability rating in the 
Schedule under Diagnostic Code 5295.  Severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is given a 40 percent rating.  A 20 percent rating is 
assigned with muscle spasm on extreme forward bending in 
standing position, loss of lateral spine motion, unilateral, 
in standing position.  A 10 percent rating is assigned with 
characteristic pain on motion.  See 38 C.F.R. Part 4 § 4.71a, 
Diagnostic Code 5295 (2001).  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 40 percent rating when severe, a 
20 percent rating when moderate, and a 10 percent rating when 
slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Diagnostic Code 5295, for lumbosacral strain, includes 
limitation of motion as a rating criterion.  It would 
therefore not be appropriate to assign a separate compensable 
rating for limitation of motion.  See 38 C.F.R. § 4.14; cf. 
Esteban v. Brown, 6 Vet App 259 (1994) (veteran entitled to 
combine separate 10 percent ratings when none of the 
symptomatology is duplicative or overlapping, but rather is 
distinct and separate: disfigurement, painful scars, and 
muscle damage resulting in functional limitation).

In the April 1999 VA Compensation and Pension Examination, 
the examiner stated a diagnosis of degenerative disc disease 
with radiculopathy in the right lower extremity, a history of 
spinal stenosis, and obesity.  The veteran's X-ray report 
showed moderate spondylosis at L3 and SI joints.  The 
examination report noted the veteran's range of motion was 
flexion-56 degrees, extension-15 degrees, left lateral 
flexion-10 degrees, right lateral flexion-15 degrees, left 
rotation-25 degrees, and right rotation-20 degrees.  The 
examination report stated that the veteran had no significant 
muscle spasm and slight scoliosis of the spine to the right.

In the most recent VA Compensation and Pension Examination 
report in August 2001, the examiner stated that the veteran 
had slight dextroscoliosis and exhibited no lateralizing 
neurological signs.  The examination report noted the 
veteran's range of motion was flexion-50 degrees, extension-
15 degrees, left lateral flexion-15 degrees, right lateral 
flexion-15 degrees, left rotation-20 degrees, and right 
rotation-15 degrees.  This was described as marked decreased 
range of motion.

September 1999 treatment records from the veteran's private 
physician, Dr. Rosin, state that the veteran suffers from 
severe limitation of motion due to lumbar dysfunction, 
degenerative disc disease, lumbar arthritis, and continuous 
pain which reduces his range of motion.  A September 1999 X-
ray report stated an impression of multi-level degenerative 
disc changes.  In February 2000, the physician noted that the 
veteran is still experiencing low back pain, which the 
veteran described as a chronic problem.  In November 2000, 
the physician reported that the veteran's lumbar dysfunction 
was apparently stable. 

The medical evidence does not support a higher rating under 
Diagnostic Code 5295.  Although his limitation of back motion 
has been described as marked, the veteran does not exhibit 
abnormal mobility on forced motion, listing of the whole 
spine, positive Goldthwaite's sign, or other evidence of 
severe lumbosacral strain.  Nonetheless, as the veteran's 
limitation of motion of the lumbar segment of the spine has 
been described as severe by Dr. Rosin as early as December 
1999, and as marked at the most recent VA examination, the 
Board concludes that the disability more nearly approximates 
a 40 percent rating under Diagnostic Code 5292 for severe 
limitation of motion of the lumbar segment of the spine.  
This is the highest rating available under that diagnostic 
code, as well as under Diagnostic Code 5295, lumbosacral 
strain.  

Other diagnostic codes for the spine, which might provide for 
a higher disability rating, are not applicable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295.  It is 
not contended or shown that the veteran's service-connected 
disability includes ankylosis or fracture of the spine, or 
intervertebral disc syndrome.  The Board notes that the 
rating criteria for Diagnostic Code 5293 are subject to 
change, effective September 23, 2002.  See 67 Fed. Reg. 54345 
et seq.  This change does not affect the veteran's claim, as 
his service-connected low back disability is not rated under 
that diagnostic code. 

The Board has also considered whether a higher disability 
evaluation is warranted under 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), on the basis of 
limitation of function due to pain.  Such considerations 
include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the evidence does not support a disability 
evaluation higher than 40 percent based on limitation of 
function due to pain, under DeLuca.  This is the highest 
schedular evaluation for limitation of motion under 
Diagnostic Code 5292, and it is not contended nor shown that 
the limitation of function due to pain is equivalent to 
ankylosis.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

II.  VCAA  

A change in the law, on November 9, 2000, redefined VA's duty 
to assist and included an enhanced duty to notify the 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp.).  Implementing regulations for VCAA have been 
published.  66 Fed. Reg. 45,620 (Aug. 29,2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for amendments not applicable, these 
provisions of the regulations merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The RO advised the veteran of the evidence necessary to 
support his claim for entitlement an increased rating for 
lumbar strain.  The veteran has not indicated the existence 
of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  Moreover, 
the veteran has been given VA examinations.  The Board finds 
that VA's duty to assist the claimant under applicable 
provisions has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.


ORDER

An evaluation of 40 percent, and no higher, is granted for 
lumbar strain, subject to applicable law and regulations 
governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

